        Case 3:21-cv-00768-RV-EMT Document 1 Filed 05/13/21 Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF FLORIDA


BRANDON PUNTIN,

       Plaintiff,

vs.

HOLLOWAY ROOFING
UNLIMITED INC.,
a Florida Corporation,

       Defendant.
                              /

                             COMPLAINT FOR DAMAGES

       Plaintiff, BRANDON PUNTIN, sues Defendant, HOLLOWAY ROOFING

UNLIMITED INC., and shows:

                                        Introduction

       1.      This is an action by BRANDON PUNTIN against his former employer for

unpaid overtime pursuant to the Fair Labor Standards Act. Plaintiff seeks damages and a

reasonable attorney’s fee.

                                        Jurisdiction

       2.      This action arises under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §

207. The Court has jurisdiction over the claims pursuant to 29 U.S.C. § 216(b).

       3.      The claim arose within the Northern District of Florida, which is where venue

is proper.

                              Parties and General Allegations

       4.      Plaintiff, BRANDON PUNTIN, (hereinafter “PUNTIN”) a resident of

Okaloosa County, Florida, was at all times material, employed by HOLLOWAY
        Case 3:21-cv-00768-RV-EMT Document 1 Filed 05/13/21 Page 2 of 4




ROOFING, INC. as a gutter installer, was an employee as defined by 29 U.S.C. § 203 (e),

and during his employment with Defendant was engaged in commerce or in the production

of goods for commerce within the meaning of 29 U.S.C. § 207(a).

       5.      Defendant, HOLLOWAY ROOFING UNLIMITED INC. (hereinafter,

“HOLLOWAY ROOFING”), is a Florida Corporation doing business in Okaloosa County,

Florida, and is an enterprise engaged in an industry affecting commerce, is an employer as

defined by 29 U.S.C. § 203(d) and (s)(1), in that it has employees engaged in commerce or in

the production of goods for commerce, or that has employees handling, selling, or otherwise

working on goods or materials that have been moved in or produced for commerce by any

person; and it is an enterprise whose annual gross volume of sales made or business done is

not less than $500,000 (exclusive of excise taxes at the retail level that are separately stated)

which has employees subject to the provisions of the FLSA, 29 U.S.C. § 207. At all times

pertinent to this Complaint, HOLLOWAY ROOFING operates as an organization which

sells and/or markets its services and/or goods to customers throughout the United States and

also provides its services for goods sold and transported from across state lines of other states,

and HOLLOWAY ROOFING obtains and solicits funds from non-Florida sources, accepts

funds from non-Florida sources, uses telephonic transmissions going over state lines to do

their business, transmit funds outside the State of Florida, and otherwise regularly engages in

interstate commerce, particularly with respect to its employees.

       6.      Since on or about 2019, up to and including March, 2021, Defendant

HOLLOWAY ROOFING has willfully violated the provisions of §7 of the Act [29 U.S.C. §207]

by employing employees engaged in commerce for workweeks longer than 40 hours without

compensating them for their employment in excess of 40 hours at rates not less than one and

one-half times the regular rates at which they were employed: specifically PUNTIN, since 2019,
        Case 3:21-cv-00768-RV-EMT Document 1 Filed 05/13/21 Page 3 of 4




has worked in excess of 40 hours a week nearly every week of his employment, and was not

compensated for the work in excess of 40 hours at a rate not less than one and one-half times the

regular rate at which he was employed.

       7.     The failure to pay overtime compensation to PUNTIN is unlawful in that he was

not exempted from the overtime provisions of the Act pursuant to the provisions of 29 U.S.C. §

213(a), in that he neither was a bona fide executive, administrative or professional employee.

       8.     HOLLOWAY ROOFING’s actions were willful and purposeful as it was well

aware of the Fair Labor Standards Act and PUNTIN’s status as non-exempt, but chose not to

pay him in accordance with the Act.

       9.     PUNTIN is entitled pursuant to 29 U.S.C. § 216(b), to recover from

HOLLOWAY ROOFING:

              a.      All unpaid overtime that is due;

              b.      As liquidated damages, an amount equal to the unpaid overtime owed;

              c.      The costs of this action, and;

              d.      A reasonable attorney’s fee.

       WHEREFORE, Plaintiff, BRANDON PUNTIN, prays that this court will grant

judgment against Defendant HOLLOWAY ROOFING:

              a.      awarding PUNTIN payment of overtime compensation found by the

court to be due to him under the Act;

              b.      awarding PUNTIN an additional equal amount as liquidated damages;

              c.      awarding PUNTIN his costs, including a reasonable attorney’s fee; and

              d.      granting such other and further relief as is just.

                                          Jury Demand

       Plaintiff demands trial by jury.
       Case 3:21-cv-00768-RV-EMT Document 1 Filed 05/13/21 Page 4 of 4




Dated: May 13, 2021
Plantation, Florida
                                   Respectfully submitted,


                                   /s/Robert S. Norell
                                   Robert S. Norell, Esq. (Fla. Bar No. 996777)
                                   E-Mail: rob@floridawagelaw.com
                                   ROBERT S. NORELL, P.A.
                                   300 N.W. 70th Avenue
                                   Suite 305
                                   Plantation, Florida 33317
                                   Telephone: (954) 617-6017
                                   Facsimile: (954) 617-6018
                                   Counsel for BRANDON PUNTIN
